
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.16


SECOND AMENDMENT TO CREDIT AGREEMENT

        THE STEAK N SHAKE COMPANY, an Indiana corporation (the "Company") and
FIFTH THIRD BANK, INDIANA (CENTRAL), a national banking association with its
principal office in Indianapolis, Indiana (the "Bank"), being parties to that
certain Credit Agreement dated as of November 16, 2001, as previously amended
(collectively, the "Agreement") agree to amend the Agreement by this Second
Amendment to Credit Agreement (this "Amendment") as follows.

        1.    DEFINITIONS.    All defined terms used herein not otherwise
defined in this Amendment shall have their respective meanings set forth in the
Agreement. In addition, the following new definition is hereby added to Section
1 of the Agreement as follows:

•"Second Amendment" means that certain agreement entitled "First Amendment to
Credit Agreement" entered into by and between the Company and the Bank dated as
of December 18, 2002, for the purpose of amending this Agreement.

        2.    AFFIRMATIVE COVENANTS OF THE COMPANY.    Section 5(g)(i) of the
Agreement is hereby amended and restated in its entirety as follows:

(i)Maximum Ratio of Funded Debt to EBITDA.    Maintain a ratio of Funded Debt to
EBITDA of not more than: (a) 2.75 to 1.00 for the period of four (4) consecutive
fiscal quarters ending on December 18, 2002; (b) 2.25 to 1.00 for the periods of
four (4) consecutive fiscal quarters ending on April 9, 2003, and on July 2,
2003; and (c) 2.00 to 1.00 for the period of four (4) consecutive fiscal
quarters ending on September 24, 2003, and as of the end of each period of four
(4) consecutive fiscal quarters ending thereafter.

        3.    REPRESENTATIONS AND WARRANTIES.    In order to induce the Bank to
enter into this Amendment, the Company affirms that the representations and
warranties contained in the Agreement are correct as of the date of this
Amendment, except that (i) they shall be deemed to also refer to this Amendment
as well as all documents named herein and, (ii) Section 3(d) of the Agreement
shall be deemed also to refer to the most recent audited and unaudited financial
statements of the Company delivered to the Bank.

              EVENTS OF DEFAULT.    The Company certifies to the Bank that no
Event of Default or Unmatured Event of Default under the Agreement, as amended
by this Amendment, has occurred and is continuing as of the date of this
Amendment, except as specifically waived herein.

        5.    CONDITIONS PRECEDENT.    As conditions precedent to the
effectiveness of this Amendment, the Bank shall have received the following
contemporaneously with execution and delivery of this Amendment, each duly
executed, dated and in form and substance satisfactory to the Bank:

(i)This Amendment.

(ii)A copy of a Resolutions of the Board of Directors of the Company authorizing
the execution, delivery and performance, respectively, of this Amendment and the
other Loan Documents provided for in this Amendment to which the Company is a
party certified by the Secretary of the Board of Directors of the Company as
being in full force and effect and duly adopted.

(iii)The Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents provided for in this Amendment to which
the Company is a party, together with a sample of the true signature of each
such officer.

        6.    WAIVER.    The Bank hereby waives the violation of Section
5(g)(i) of the Agreement with respect to the failure by the Company to maintain
a ratio of Funded Debt to EBITDA of not more than 2.00 to 1.00 for the period of
four (4) consecutive fiscal quarters ending as of September 25, 2002, as
required therein, but strict compliance with this covenant, as amended herein,
shall be required at all times hereafter. Nothing in this paragraph shall be
construed as a waiver of any other term or condition of the Agreement or be
construed as a commitment on the part of the Bank to waive any subsequent
violation of the same or any other term or condition set forth in the Agreement,
as amended by this Amendment.

        7.    PRIOR AGREEMENTS.    The Agreement, as amended by this Amendment,
supersedes all previous agreements and commitments made or issued by the Bank
with respect to the Loans and all other subjects of this Amendment, including,
without limitation, any oral or written proposals which may have been made or
issued by the Bank.

--------------------------------------------------------------------------------


        8.    EFFECT OF AMENDMENT.    The provisions contained herein shall
serve to supplement and amend the provisions of the Agreement. To the extent
that the terms of this Amendment conflict with the terms of the Agreement, the
provisions of this Amendment shall control in all respects.

        9.    REAFFIRMATION.    Except as expressly amended by this Amendment,
all of the terms and conditions of the Agreement shall remain in full force and
effect as originally written and as previously amended.

        10.    COUNTERPARTS.    This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which when taken
together shall be one and the same agreement.

        IN WITNESS WHEREOF, the Company and the Bank by their respective duly
authorized officers have executed and delivered in Indiana this Second Amendment
Credit Agreement as of December 18, 2002.


 
THE STEAK N SHAKE COMPANY, an Indiana corporation
 
By:
/s/ James W. Bear

--------------------------------------------------------------------------------

James W. Bear,
Senior Vice President and Chief Financial Officer
 
FIFTH THIRD BANK, INDIANA (CENTRAL), a national banking association
 
By:
/s/ Andrew M. Cardimen

--------------------------------------------------------------------------------

Andrew M. Cardimen,
Vice President

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.16

